DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-18 are objected to because of the following informalities:  “a means for” in lines 2, 4 and 6 of claim 10 which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should be --means for--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-12, and 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 7,216,376 (hereinafter Samuels).
	Regarding claim 1, Samuels discloses a disposable trap (Figs. 1-2) capable of trapping oil and grease, the trap comprising a rim (12) adapted to rest above a surface (surface of recess 124) of a sink (the hygiene station 100 with wash basin 130 and supporting surface 120 with recess 124 in Fig. 6 is considered to be the sink as claimed), the rim (12) comprising a bottom, an upper surface, and a central opening 
Regarding claim 2, the trap of claim 1, wherein the trap element (14 shown in Fig. 2) is considered substantially basket shaped.  
Regarding claim 3, the trap of claim 1, wherein the trap element (14) is impermeable (see col. 3, lines 39-41).  
 Regarding claim 5, the trap of claim 1, wherein the rim is rigid (see col. 3, lines 20-21, where the materials require to be sturdy enough to remain substantially flat).  
Regarding claim 6, the trap of claim 1, further comprising a non- adhesive layer (protective layer 18) positioned to cover the adhesive.  
Regarding claim 7, the trap of claim 1, wherein the rim comprises creases (fold lines 20) to facilitate folding the rim in half.  
Regarding claim 8, the trap of claim 1, wherein the rim (12 in Fig. 1) is considered to be ring shaped.  
Regarding claim 9, the method as claimed is inherent during the use of the trap in a sink (the hygiene station 100 with wash basin 130 and supporting surface 120 with 
Regarding claim 10, Samuels discloses a disposable trap (Figs. 1-2) capable of trapping oil and grease, the trap comprising means (receptacle 14) for receiving and holding a waste material within a portion of a sink drain (well 122 is considered to be the sink drain as claimed); means (12) for suspending the means for receiving within the sink drain, the means for suspending adapted to rest above a sink surface (surface of recess 124); and  - 16-a means (adhesive 16) for sealing the trap to create a disposable unit.  
Regarding claim 11, the trap of claim 10, wherein the means for receiving (14 shown in Fig. 2) is considered substantially basket shaped.  
Regarding claim 12, the trap of claim 10, wherein the means for receiving (14) is impermeable (see col. 3, lines 39-41).  
 	Regarding claim 14, the trap of claim 10, wherein the means for suspending comprises a rigid rim (see col. 3, lines 20-21, where the materials require to be sturdy enough to remain substantially flat).  
Regarding claim 15, the trap of claim 14, wherein the means for sealing comprises an adhesive (16) on an upper surface of the rigid rim.  
Regarding claim 16, the trap of claim 15, further comprising a non-adhesive layer (18) positioned to cover the adhesive.  
Regarding claim 17, the trap of claim 14, wherein the rigid rim comprises creases (fold lines 20) to facilitate folding the rigid rim in half.  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuels, as discussed above, in view of US 2,025,281 (hereinafter Harvey).
Samuels does not teach the trap element of claim 4 or the means for receiving of claim 13 is made of parchment paper.  However, Samuels does suggest the material of the trap element or the means for receiving (receptacle 14) being made from water proof plastic material (see col. 3, lines 39-41 of Samuels).  
Harvey teaches analogous disposable trap (liner 4) fits within a sink strainer in a sink drain, wherein the trap (liner 4) being made of waxed paper or parchment (see specification, lines 33-36).  Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the plastic material of Samuels with an alternative equivalent material such as parchment paper for example taught by Harvey, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such .

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Santos teaches a disposable oil and grease trap having the entire trap being made of paper which is a feature not being claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TUAN N NGUYEN/Primary Examiner, Art Unit 3754